                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FREDERICK UPSHAW, Jr.,

       Plaintiff,

v.                                                       CV No. 18-1233 MV/CG

BOARD OF REGENTS OF
NEW MEXICO STATE UNIVERSITY,

       Defendant.

                       STIPULATED CONFIDENTIALITY ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion Entry of

Confidentiality Order, (Doc. 26), filed September 3, 2019, and the agreement of the

parties reflected herein, the Court hereby finds good cause and ORDERS as follows:

       1.      Defendant may provide certain otherwise confidential documents to

counsel for Plaintiff, including but not limited to documents from personnel files, internal

affairs investigations and other documents, which documents shall be subject to this

Order and any further Orders of the Court regarding such documents. Unless allowed

otherwise by court order written agreement among all counsel of record, the documents

provided pursuant to this Order shall not be disclosed, disseminated or revealed by any

counsel except to claims adjusters and named parties; provided, that counsel may

provide such documents to expert witnesses (to the extent that such documents are

reasonably necessary to the formation of an expert opinion) and named parties only

upon their express prior agreement to comply with the terms of this Order of else be

subject to a show cause order to appear before the Court and face possible sanctions. If

any party wishes to attach any of the confidential documents to a pleading, motion, brief
or other paper to be filed in this cause, that party shall file the document under seal in

accordance with the Federal Rules of Civil Procedure and the Local Rules for the

District of New Mexico. This Order shall govern the use of the subject confidential

documents up and until the time of the trial in this case, and the parties shall address

the matter or confidential documents in the Pretrial Order and/or otherwise bring the

issue to the Court’s attention prior to trial, subject to the Court’s rulings and/or future

modifications of this Order by future orders or written stipulations by the parties. Until

that time, the parties shall maintain the confidentiality of all such documents. Nothing

herein is intended to or shall affect the issue of the admissibility into evidence of the

subject documents, nor shall the production of any documents pursuant to this Order be

deemed to be a waiver of any future argument regarding admissibility or non-

admissibility.

       2.        The party producing documents pursuant to this Order shall specifically

designate which documents or categories of documents it considers to be confidential

and protected under Denver Policemen’s Protective Ass’n v. Lichtenstein, 660 F.2d 432

(10th Cir.1981) or other asserted basis for confidentiality. The non-producing party shall

have (20) twenty days after the receipt of such documents to dispute or challenge such

designation, which it must do in writing and with specificity. The producing party shall

then have twenty (20) and move the Court to maintain the designation of confidentiality

pursuant to this Stipulated Confidentiality Order, if the parties are unable to agree

regarding the issue. The confidentiality of the documents at issue will be maintained

according to the provisions of this Stipulated Confidentiality Order while any challenge is

pending, and until such time as the Court rules or otherwise disposes of such challenge.



                                               2
       3.     Upon the conclusion of this litigation (including any appeal from any

judgment or order), and subject to the further Order of the Court or written request of

either, each party shall either return to the party which produced the documents all

documents that were produced pursuant to the terms of this Stipulated Confidentiality

Order and all copies thereof within that party’s possession, custody or control, or in the

alternative, shall certify to such party in writing that all such documents have been

destroyed; the foregoing actions shall be completed within 30 days after the entry of

final judgment or final order, or the request of either party.

       4.     This order shall continue in force until amended or superseded by express

order of the Court and shall survive any final order entered herein.

       IT IS SO ORDERED.


                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE

APPROVED:


By:   Approved 8/27/2019                           By:    /s/ Cody R. Rogers
      Jessica Mendez                                      Cody R. Rogers
      Attorney for Plaintiff                              Attorney for Defendants




                                              3
